MOSK, J.
I concur.
The result reached by the majority in reversing the Boddie conviction is compelled by the clear Dorado violation.
I cannot agree, however, that we should apply People v. Aranda (1965) 63 Cal.2d 518 [47 Cal.Rptr. 353, 407 P.2d 265], to cases tried before the decision was rendered, even though hopefully there may be few in number. To do so makes rare prescience a requisite in prosecutors and trial judges.
The Chief Justice emphasized in Aranda (at p. 530) that “the rules we now adopt are to be regarded, not as constitutionally compelled, but as judicially declared rules of practice to implement section 1098. ’ ’
A rule of practice adopted by the Legislature would govern “from the date it takes effect and not before” (People v. Righthouse (1937) 10 Cal.2d 86, 88 [72 P.2d 867]). I find it difficult to accord greater sanctity to a judicially promulgated rule of practice.